DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al) (102006030729 A1) .  Bethge et al. has disclosed a method for locking an adjustment device.  A sensor detects the status and condition of the of a vehicle seat during motion, collision and stoppage of a vehicle.   Bethge et al. has further disclosed the use of ECU that analyzes and evaluates output signals from a sensor in order to selectively activate or deactivate the unlocking device or by means of an adjustment of the vehicle seat in accordance to a predetermined program (see Abstract).  The ECU evaluates locking devices associated with separately actuable adjustment devices (i.e., headrest position, seat occupancy, body backrest contact, etc.) via different sensors that send output signals (see Flowchart).  Regarding claims 9-10, Bethge et al. has at least one sensor that detects size, weight and/or seat position of a passenger and/or seat occupancy (see specification).  Regarding claims 13-15, Bethge et al. has further disclosed that during a danger situation (when an acceleration threshold is exceeded) a further sensor sends a signal output as a crash type and the ECU activates the locking device based on the predetermined program (para [006]).  Bethge et al. has disclosed all the teachings of the claimed invention, consequently the method steps as recited would have been incorporated within the use of the invention and as taught by Bethge et al and the method steps would have been obvious for one ordinary skill in the art to implement.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
September 9, 2022